Citation Nr: 1010286	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  07-32 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an initial compensable evaluation for left 
wrist crepitus, status post left arm injury.



ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk



INTRODUCTION

The Veteran served on active duty from January 2002 to June 
2002, from June 2004 to July 2005, and from September 2007 to 
November 2008.  He served in Iraq and was awarded the Combat 
Action Ribbon and the Purple Heart Medal. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  That decision granted service connection 
for left wrist crepitus, status post left arm injury and 
assigned a noncompensable evaluation effective August 1, 
2005.  In December 2006, the RO received the Veteran's notice 
of disagreement (NOD) as to the assigned disability rating.  
In July 2007, the RO issued a statement of the case (SOC) in 
which the noncompensable evaluation was continued.  The 
Veteran perfected his appeal with a timely filing of a 
substantive appeal (VA Form 9) in August 2007.

The Board notes that while the Veteran has submitted evidence 
of a medical disability and made a claim for the highest 
rating possible, he has not submitted evidence of 
unemployability or claimed to be unemployable since that 
time.  The record shows that the Veteran is currently 
employed as a police officer.  Therefore, the question of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  

In an August 2009 rating decision, the RO denied entitlement 
to service connection for a Veteran's right hand disorder, a 
low back disorder, and a cervical spine disorder.  However, a 
notice of disagreement has not yet been submitted.  
Accordingly, those issues are not in appellate status and 
will not be discussed further herein. See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.



REMAND

For reasons expressed immediately below, the Board finds that 
the issue of entitlement to a higher initial evaluation for 
left wrist crepitus, status post left arm injury, must be 
remanded for additional evidentiary development.

A review of the record reveals that the Veteran was afforded 
a VA examination in June 2006 in connection with his claim 
for a left wrist disorder.  The VA examiner reported that the 
Veteran demonstrated "full painless range of motion on the 
left wrist without functional impairment."  However, the 
Veteran disputed that finding in his December 2006 NOD and 
September 2007 VA Form 9.  Specifically, the Veteran has 
reported that he experiences daily pain and asserts that the 
use of his wrist is therefore impaired.  The Board notes that 
the Veteran is competent to describe his current symptoms, 
such as pain. See Charles v. Principi, 16 Vet. App. 370, 274 
(2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses); 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Indeed, it has been nearly four years since the Veteran's 
last examination, and the Board also notes that he reported 
on his July 2008 post-deployment health assessment that his 
health was "somewhat worse" than before his deployment.  
Additionally, in a March 2008 service treatment record, the 
Veteran reported having numbness in his left shoulder that 
radiated down his arm.  

VA's duty to assist the Veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009); see also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (Court determined that Board should have 
ordered contemporaneous examination of Veteran because a 23-
month old exam was too remote in time to adequately support 
the decision in an appeal for an increased rating).  
Therefore, the Board finds that a VA examination is necessary 
to assess the current severity and manifestations of the 
Veteran's service-connected left wrist crepitus, status post 
left arm injury.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:


1.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers 
who have provided treatment for his 
service-connected left wrist 
disability.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file. 

2.  The Veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected left wrist crepitus, status 
post left arm injury.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
comment on the severity of the 
Veteran's service- connected left wrist 
disability.

The examiner should report all signs 
and symptoms necessary for rating the 
Veteran's disability under the rating 
criteria, to include providing the 
range of motion in degrees and 
indicating whether dorsiflexion is less 
than 15 degrees or palmar flexion is 
limited in line with the forearm.  The 
presence of objective evidence of pain, 
excess fatigability, incoordination, 
and weakness should also be noted, as 
should any additional disability due to 
these factors.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

3.  After undertaking any additional 
development deemed to be appropriate, 
the RO should then readjudicate the 
Veteran's claim.  If the benefits 
sought on appeal remain denied, the 
Veteran should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



